Title: To Thomas Jefferson from Bernard Peyton, 30 December 1825
From: Peyton, Bernard
To: Jefferson, Thomas


                        
                        
                            
                            
                        
                    Mr Thomas JeffersonDrIn ℀ current with B. Peyton1825 Richd31JulyToBalancedue me pr ℀ to this date $1,726.784AugtCash pddisct on $1,400 note at Farmers Bk:14.936for 4 Boxes Tin at $15 & chgs on same62.138for J. Marx’s & son’s bill of Exchge: for £112.10 stg527.6313your dft: favor Winn & Daves50.0025disct on $3,200 at Farmers Bank34.1327fght: & chgs on 1 Box from Philda1.1929for 4 Silver Catheter’s fordd you7.181Sep:18 Bangees fordd you2.007discount on $2,250 note at N.S. Bk24.0013do1,000Va Bk:10.6715do2,000F. Bk:21.3321do3,000N.S. Bk:32.0022your dft: favor Jas Leitch50.00〃〃 two dfts of $75.29 + $105.08 to A. &  C. Heiskill180.3724fght: & chgs on 6 Cases Marble from N. Yk:24.8228remitd J. Thompson Collector of N. Yk: on yr ℀127.191Oct.pd your dft: favor J. & Raphael259.473for 1 Qr Cask S. M. Wine & chgs on same44.986disct on $1,400 at Farmers Bank14.9313fght: & chgs on 2 Trunks ford to Mr Coolidge Bos:2.25〃 1 Bundle from N Yk: fordd you1.1322your dft: favor J. L. Thomas50.0024J. & Raphael75.0027disct on $3,200 at F. Bk:34.135Nov.for White Lead & Oil ford you & chgs21.419disct on $2,250 Dolls: at U.S. Bk:24.0011fght: & chgs on 2 Boxes Marble from Philda3.3315disct on $1,000 Dolls: at Va Bk:10.67172,000 F. Bk:21.3322your dft: favor J. & Raphael360.0023disct on $3,000 Dolls: at U.S. Bk32.007Decrfor 8 Gross Corks & chgs on same8.418disct on $1,400 Dolls: at F Bk:14.9321fght: & chgs on 1 Box ford to Mr Coolidge Boston1.1323pd your dft: favor J. & Raphael50.00〃remitted J. Coolidge Jr of Boston by yr regst60.0029pd disct on $3,200 at F. Bk:34.1330〃 postages to date0.25〃 Balance of Interest ℀ to this date75.90$4,095.731825Ct26Sep:Bynett pcd: sale 43 Blls: Flour shipd to Boston$135.69Balance due B. P.$3,960.04E. & O. E.
                        
                    B. PeytonRichd
30 Decr 1825
    Not being able to effect a rate of it in Richmd—
